Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16-20 are objected to because of the following informalities:  
Claim 16, line 1, “a resin composition” should read “the resin composition.
Claim 17, lines 1-2, “a resin composition” should read “the resin composition.
Claim 18, line 3, “a resin composition” should read “the resin composition.
Claim 19, line 2, “a resin composition” should read “the resin composition.
Claim 20, lines 1-2, “a printed wiring board” should read “the printed wiring board”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, which depends on claim 1, recites “250 g/eq or less” while claim 1 recites “200 g/eq or more”. The scope of the claim is confusing given that it is not clear if claim 3 is further limiting or attempting to broaden claim 1. It is suggested that claim 3 be amended to recite “200 g/eq or more and 250 g/eq or less”.
Regarding Claim 14, line 3, the addition of the word “type” extends the scope of the claims so as to render them indefinite since it is unclear what “type” is intended to convey. The addition of the word “type” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).
Regarding Claim 17, line 1, the term “sheet-like” renders the claim indefinite.  It is not clear what is meant by the phrase or what would be 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 2015/0240071 A1) in view of Ha et al. (US 2014/0329927) and Konagawa et al. (US 2018/0111293 A1) and in view of the evidence of DIC Epoxy (DIC Epoxy Resin Products for Composite) and DIC Novolac (DIC Novolac Phenol Resin for Curing Agents).
Regarding Claims 1-3, 5-6, 9-12, and 15, Okamoto discloses a resin composition comprising a thermosetting resin, which can be a naphthalene group-containing epoxy such as EXA-4750 (para 0098), which the present spec discloses as suitable for component B (spec para 29). Evidentiary reference DIC Epoxy discloses that EXA-4750 has an Epoxy equivalent weight of 185 g/eq (pg 16). Okamoto discloses silica filler (i.e. inorganic filler D) up to 75% of the total composition (paras 0157-0158). Okamoto further discloses epoxy-containing polybutadiene (i.e. polyolefin epoxy resin A), from 1 to 50% of the total composition (para 166). Although the amounts disclosed by Okamoto are based on the total composition, given that Okamoto does not require any volatile components, the amounts disclosed by Okamoto would either meet or overlap those presently claimed that are based on the total non-volatile components.
Okamoto does not disclose the epoxy-containing polybutadiene having an epoxy equivalent of 200 g/eq or more or 250 g/eq or less.
Ha discloses a resin composition comprising an epoxy-containing polybutadiene having an epoxy equivalent weight of about 100 g/eq to about 500 
It would have been obvious to a person having ordinary skill in the rat prior to the effective filing date of the present invention to modify Okamoto to incorporate the teachings of Ha to produce the resin composition of Okamoto using an epoxy-containing polybutadiene having an epoxy equivalent weight of about 100 g/eq to about 500 g/eq, including that presently claimed. Doing so would exhibit excellent adhesion and secure suitable viscosity, thereby allowing easy adjustment of final products.
Okamoto in view of Ha does not disclose the at least one nitrogen-containing novolak resin.
Konagawa discloses using phenol resin containing triazine, such as LA 1356, as a curing agent for epoxy resin to promote excellent adhesion to a substrate (paras 0049-0050). LA 1356 is disclosed in the present spec as an illustrative example of the nitrogen-containing novolak (spec, para 0042), and evidentiary reference DIC Novolac discloses it has a hydroxyl value of 146 and a nitrogen content of 19% (pg 3).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of  the present invention to modify Okamoto in view of Ha to incorporate the teachings of Konagawa to produce the resin composition further comprising LA 1356. Doing so would promote excellent adhesion to a substrate.
Regarding Claims 7 and 8, Okamoto in view of Ha and Konagawa discloses all the limitations of the present invention according to Claim 1 above. Okamoto discloses the resin composition comprises up to 75% filler (para 0158), 1 to 50% epoxy-containing polybutadiene (para 0166), 20 to 60% carboxyl group-containing resin (para 0094), the remainder being thermosetting resin (i.e. EXA-4750, the condensed polycyclic aromatic hydrocarbon B) and imidazole-isocyanate adduct, in a ratio of 0.1 to 50 parts adduct to 100 parts thermosetting resin (para 0076). None of the other components of Okamoto are required. This overlaps the claimed amounts, i.e. 70% filler (D), 2% epoxy-containing polybutadiene (A), 20% carboxyl group-containing resin, 6% thermosetting resin EXA-4750 (B), and 2% imidazole-isocyanate adduct. This ratio of adduct to thermosetting resin is equivalent to 33 parts adduct to 100 parts thermosetting resin. Regarding Claim 8,
Regarding Claims 16 and 19-20, Okamoto in view of Ha and Konagawa discloses all the limitations of the present invention according to Claim 1 above. Okamoto further discloses a printed wiring board comprising a resin insulation layer which is a cured product of the resin composition (para 0211). Regarding claim 20, Okamoto discloses the use of printed wiring boards in semiconductor packages (0002). Therefore, it would have been obvious to one of ordinary skill in the art to use the printed wiring board of Okamoto in a semiconductor package and thereby arrive at the claimed invention.
Regarding Claims 17 and 18, Okamoto in view of Ha and Konagawa discloses all the limitations of the present invention according to Claim 1 above. Okamoto further discloses a dry film (i.e. sheet-like lamination material) comprising a layer of the resin composition applied to a carrier film (i.e. support) (paras 0205-0206).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Ha and Konagawa as applied to claim 1 above, and further in view of Kotani et al. (US 2006/0157872 A1).
Regarding Claim 4, Okamoto in view of Ha and Konagawa discloses all the limitations of the present invention according to Claim 1 above, but do not disclose the epoxy-containing polybutadiene having a number-average molecular weight of 4000 or less as claimed. 
Kotani discloses a resin composition comprising an epoxidized polybutadiene having a number average molecular weight of 500 to 4000. When the number average molecular weight is within the range, a cured product 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Okamoto in view of Ha and Konagawa to incorporate the teachings of Kotani to produce the resin composition using an epoxy-containing polybutadiene having a number average molecular weight of 500 to 4000. Doing so would produce a cured product exhibiting excellent solder resistance and would prevent an increase in viscosity of the epoxy resin. 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Ha and Konagawa as applied to claim 1 above, and further in view of Arita et al. (US 10,059,798 B2).
Regarding Claims 13 and 14, Okamoto in view of Ha and Konagawa discloses all the limitations of the present invention according to Claim 1 above, but do not disclose a curing agent other than the at least one nitrogen-containing novolak resin, which is an active ester type curing agent.
Arita discloses an epoxy composition for printed circuit board, comprising an active ester curing agent (abstract) which enables a cured product to have 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Okamoto in view of Ha and Konagawa to incorporate the teachings of Arita to produce the resin composition further comprising an active ester curing agent. Doing so would enable a cured product to have both a low dielectric constant and a low dielectric dissipation factor, and would also have a greatly low hygroscopicity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY M MILLER/ Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787